The foregoing opinion of BENNICK, C., is adopted as the opinion of the court.
The order of the circuit court sustaining defendant's motion to amend the bill of exceptions nunc pro tunc is, accordingly, reversed, and the cause remanded with directions that such order be set aside; the order of the circuit court sustaining defendant's motion for a *Page 292 
new trial is reversed, and the cause remanded with directions to reinstate the verdict of the jury and the judgment rendered thereon, with interest from the date of the judgment as originally entered.
Daues, P.J., Becker and Nipper, JJ., concur.